Case: 15-40002      Document: 00513296014         Page: 1    Date Filed: 12/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                      No. 15-40002                      December 4, 2015
                                                                          Lyle W. Cayce
RUBEN SOLIS ANDERSON,                                                          Clerk


                                                 Plaintiff-Appellant

v.

MS. FNU WALTER, Head of Classification Department; G.I. DEPARTMENT,
All Sergeants, Lieutenants, Correctional Officers, and Mr. Canno; CAPTAIN
FNU OAKES, Segregation Department; CAPTAIN F. GOODEN, Segregation
Department; MAJOR FNU ALEXANDER, Segregation Department, et al.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:14-CV-131


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Ruben Solis Anderson, Texas prisoner # 596151, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal of his 42 U.S.C. § 1983 action. This court has a duty to examine the
basis of its jurisdiction, sua sponte, if necessary. Mosley v. Cozby, 813 F.2d



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40002     Document: 00513296014     Page: 2   Date Filed: 12/04/2015


                                  No. 15-40002

659, 660 (5th Cir. 1987).      A timely notice of appeal is a jurisdictional
requirement in a civil case. Bowles v. Russell, 551 U.S. 205, 213-14 (2007).
      Anderson’s notice of appeal was untimely because it was filed over 30
days after entry of final judgment. See FED. R. APP. P. 4(a)(1)(A); Smith v.
Mine Safety Appliances Co., 691 F.2d 724, 725 (5th Cir. 1982). Federal Rule of
Appellate Procedure 4(a)(5)(A) does not assist Anderson with respect to the
untimeliness of his notice of appeal. Given the foregoing, this appeal must be
dismissed for lack of jurisdiction.
      APPEAL DISMISSED; MOTION DENIED.




                                       2